Citation Nr: 0829472	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for service 
connected atopic eczema.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1965 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decision of the Baltimore, 
Maryland, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran appeared at a hearing before the undersigned at 
the Board in June 2008.  A transcript of this hearing is 
contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service connected skin 
disability has increased in severity to such an extent that a 
compensable evaluation is now warranted.  

At the June 2008 hearing, the veteran testified that he had 
experienced an outbreak of his skin disability approximately 
one month prior to the hearing.  He stated that he had 
received treatment for his outbreak from the VA hospital in 
Washington, D.C. and had been treated for PTSD at a Vet 
Center.  These records are not contained in the claims folder 
and, as they are relevant to the appeal, must be obtained 
prior to reaching a decision in this case.  

In addition, the veteran testified that he did not receive 
his notice to appear at a scheduled October 2006 VA 
examination of his skin until the day after the examination 
was to have been conducted.  He has not since been 
rescheduled, but states that he is willing to report.  The 
veteran notes that his skin disability has increased in 
severity since his most recent VA examination.   

The veteran was scheduled for a VA audiological examination 
in October 2006 but states he failed to receive timely 
notification.  The Board finds that this examination should 
be rescheduled.  The Board notes that hearing loss was noted 
on the veteran's September 1965 entrance examination, and an 
opinion as to whether or not the veteran's hearing loss was 
aggravated by service should be obtained.  

Recent VA treatment records show that the veteran is 
undergoing treatment for PTSD, and include a February 2006 
assessment of PTSD.  The veteran provided numerous possible 
stressors for his PTSD at the June 2008 hearing.  These 
stressors included being present during enemy attacks and 
bombardments while his unit was stationed in Da Nang.  He 
also testified that he visited wounded Marines with whom he 
was friendly while they were hospitalized in Yokosuka, Japan, 
and that he was exposed to some very gruesome wounds that 
eventually led to the death of his friends.  

While information has been obtained regarding the unit to 
which the veteran was assigned, including a unit history for 
1966, there has not been an opportunity to attempt to verify 
the stressors provided by the veteran at his hearing.  
Furthermore, the veteran did not receive timely notice for 
his scheduled October 2006 VA PTSD examination.  

Entitlement to service connection for asthma was initially 
denied in a March 1970 rating decision.  The veteran was 
notified of this decision in May 1970, but did not initiate 
an appeal.  Therefore, it is final, and new and material 
evidence must be presented to reopen his claim for service 
connection for asthma.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2007).  

The veteran testified at the June 2008 hearing that he sought 
treatment for asthma shortly after discharge from service 
from VA facilities in the Washington, D.C. area.  These 
records are not contained in the claims folder.  While the 
duty to assist a veteran in claims to reopen based on new and 
material evidence is limited, the Board notes that this duty 
includes obtaining records controlled by the federal 
government, including VA.  38 C.F.R. § 3.159(c)(2) (2007). 

Therefore, an attempt must be made to obtain these records 
and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for 
the veteran's asthma for the first five 
years after discharge from service.  In 
addition, obtain all VA treatment 
records from 2006 until the present for 
the veteran's service connected skin 
and psychiatric disabilities, including 
Vet Center records, and associate them 
with the claims folder.  

2.  Contact the veteran and provide him 
an opportunity to submit additional 
information regarding his claimed 
stressors.  He should be asked to 
provide as much information as possible 
regarding the friends he visited in the 
Yokosuka, Japan, hospital who were 
wounded and later died.  This should 
include at a minimum their names, and 
if possible their ranks, their units, 
and the approximate dates of their 
deaths.  The veteran should also be 
asked to provide the approximate dates 
in which his unit was bombarded by the 
enemy near Da Nang.  

3.  After the veteran has submitted the 
stressor information requested above, 
determine whether there is sufficient 
information to request supporting 
evidence from the service department or 
other sources.  Even if the veteran 
fails to reply, use the information 
contained in his testimony and his 
personnel records to determine whether 
there is sufficient information to 
request credible supporting evidence of 
stressors.  

4.  The veteran should be afforded a VA 
dermatology examination to evaluate the 
severity of his service connected atopic 
eczema.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note the percentage of the body 
that is affected by the veteran's service 
connected atopic eczema.  The use of 
corticosteroids or other 
immunosuppressive drugs during the past 
year should be noted.  Any symptomatology 
that is attributable to a nonservice skin 
disability should be distinguished from 
the service connected atopic eczema.  

5.  The veteran should be afforded a VA 
audiology examination to determine 
whether current bilateral hearing loss is 
related to service.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
conducted.  After review of the record, 
the examiner should answer the following 
question: Is it as likely as not that the 
hearing loss noted upon entrance to 
service increased in severity beyond its 
rate of natural progression during active 
service?  The reasons for this opinion 
should be provided. 

6.  If information is obtained that 
supports one or more of the veteran's 
claimed stressors or shows participation 
in combat, the veteran should be afforded 
a VA PTSD examination to verify the 
diagnosis of this claimed disability and 
to determine its etiology.  All indicated 
tests and studies should be performed.  
The claims folder should be made 
available to the examiner for review.  
After review of the claims folder and 
examination of the veteran, the examiner 
should answer the following questions: 1) 
Does the veteran meet the criteria for a 
diagnosis of PTSD?  2) If the veteran 
meets the criteria for a diagnosis of 
PTSD, what are the stressors supporting 
the diagnosis?  The reasons for all 
opinions should be provided.  

7.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



